Citation Nr: 1722324	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms prior to November 17, 2016, and a rating in excess of 60 percent for asthma with chronic obstructive pulmonary disease (COPD) (previously rated as ventilatory defect with asthma and bronchial spasm) from November 17, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 17, 2016.


REPRESENTATION

Appellant represented by:	Michel C. Daisley, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms, as well as denied a TDIU.  In April 2011, the Veteran's former attorney filed a notice of disagreement (NOD) on the Veteran's behalf.  A statement of the case (SOC) was issued in June 2012, and the Veteran's former attorney filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In March 2013, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In January 2015 and September 2015, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further action, to include obtaining a contemporaneous VA examination and considering whether the Veteran's respiratory disability was rated under the proper diagnostic code based on the predominant respiratory disability.  After accomplishing further action, in June 2015, the AOJ issued a supplemental statement of the case (SSOC) reflecting the continued denials of the claims, and subsequently returned the claims to the Board for further appellate consideration.  Then, after the latter Board remand, the AOJ issued a November 2016 rating decision, increasing the assigned disability rating for the respiratory disability, now characterized as asthma with COPD, to 60 percent ,effective November 17, 2016.  Although the AOJ awarded an increased rating for the respiratory disability from November 17, 2016, as higher ratings are available before and after that date, and a claimant is presumed to seek the maximum available benefit for a disability, the claim involving evaluation of the respiratory disability- now characterized to reflect the staged ratings assigned- remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the November 2016 rating decision, the RO also granted a TDIU, effective November 17, 2016.

The Board acknowledges that the Veteran's current attorney expressed disagreement on the Veteran's behalf in March 2017 with the effective dates assigned for the increased, 60 percent rating for asthma with COPD and for the award of a TDIU and dependents' educational assistance (DEA) benefits.  With respect to the higher rating for the Veteran's respiratory disability and entitlement to a TDIU, the Board notes that the issue of the proper effective dates for those benefits remains a part of the underlying claims remaining on appeal.  The Board also observes that a review of the claims file reflects that the AOJ appears to be taking further action in response to the NOD.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Management Benefits Systems (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, these matters are, again, being remanded to the AOJ for additional action.  VA will notify the Veteran when further action, on her part, is required.



REMAND

Unfortunately, the Board finds that action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

The Veteran seeks higher disability ratings than those assigned for her respiratory disability before and since November 17, 2016.  She also seeks award of a TDIU prior to November 17, 2016, and in this regard the Board observes that her TDIU claim was received by VA on April 5, 2010.  In the prior Remand, the Board noted that the Veteran's respiratory disability had been rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 for bronchial asthma.  However, the Board also pointed out that the May 2015 VA examiner concluded that her COPD was proximately due to her service-connected asthma.  

Therefore, the Board directed the AOJ to adjudicate, in the first instance, the matter as to whether service connection was warranted for COPD, and if so, to determine whether her asthma or COPD was the predominant disability and to rate the predominant disability accordingly under the appropriate diagnostic code (either DC  6602 for asthma or DC 6604 for COPD). 

However, a review of the claims file reveals that the development directed was not fully completed.  Notably, a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After the Veteran presented for a final VA respiratory examination in November 2016, the AOJ recharacterized her service-connected respiratory disability to include COPD, continued to evaluate asthma with COPD under Diagnostic Code 6602 without making a specific finding as to the predominant respiratory disability, and increased the assigned rating to 60 percent, effective November 17, 2016.   

Accordingly, the Board finds that further action on the claims is warranted.  Specifically, consistent with applicable legal authority and the prior remand directive, the AOJ must determine the appropriate diagnostic code (either DC 6602 for asthma or DC 6604 for COPD) based on the predominant respiratory disability.  Also in determining whether any increased rating(s) is/are warranted, the  AOJ should thoroughly review the evidence of record.   In this regard, the Board emphasizes that the May 2015 VA examiner explained that it is not uncommon for insufficiently controlled asthma to progress to COPD with characteristic hyperventilated lungs.  The examiner also opined that the Veteran's COPD was proximately due to her insufficiently controlled asthma and indicated that COPD was the predominant disability responsible for her limitation in pulmonary function, followed by asthma.  The  Board further observes that VA treatment records reflect an assessment of obstructive lung disease in August 2009, and notes by the Veteran's primary care physician in September 2009 indicate that her asthma was not controlled and that she was unable to work due, in part, to her asthma disability.

Because a decision with respect to an increased rating may affect the Veteran's claim for a TDIU prior to November 17, 2016; these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claim for a TDIU prior to November 17, 2016, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to taking action responsive to the above, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file any outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Salisbury VA Medical Center (VAMC) and related clinics since February 2016 and from the Ashville VAMC and related clinics since May 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to enable VA to obtain records on her behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2024); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to the claims on appeal from the Salisbury VAMC and related clinics since February 2016 and from the Ashville VAMC and related clinics since May 2016.

2.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the issues in November 2016), and all legal authority.

Specifically, in assessing the severity of current respiratory/pulmonary disability, the AOJ must consider the evidence of record and make a finding as to whether the Veteran's service-connected asthma or COPD is the predominant respiratory disability.  Then, the AOJ should determine whether an increased rating is warranted for asthma with COPD pursuant to either Diagnostic Code 6602 for asthma or Diagnostic Code 6604 for COPD based on the predominant disability.  In considering the proper rating, diagnostic code, and effective date for any increased rating for asthma with COPD and any effective date earlier than November 17, 2016 for granting a TDIU, the Board directs the AOJ's attention to the following pertinent medical evidence:  

a) the May 2015 VA examiner explained that it is not uncommon for insufficiently controlled asthma to progress to COPD with characteristic hyperventilated lungs;  
b) the May 2015 VA examiner opined that the Veteran's COPD was proximately due to insufficiently controlled asthma and indicated that her COPD was the predominant disability responsible for her limitation in pulmonary function, followed by asthma;  
c) VA treatment records reflect an assessment of obstructive lung disease in August 2009; and 
d) notes by the Veteran's VA primary care physician in September 2009 document that her asthma was not controlled and that she was unable to work due, in part, to her asthma disability.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and her attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



